Citation Nr: 0517629	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, with visual complications, including due to inservice 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
October 1967, and from August 1971 to May 1980.

This case came to the Board of Veterans' Appeals (Board) from 
a December 2002 RO decision that denied, in pertinent part, 
service connection for diabetes mellitus, type II, including 
due to inservice exposure to herbicides.  The veteran filed a 
notice of disagreement in January 2003.  In September 2003, 
the RO issued a statement of the case, and in December 2003, 
the veteran perfected his appeal herein. 


FINDINGS OF FACT

1.  The veteran did not have military service in the Republic 
of Vietnam, and was not exposed to herbicides.  

2. Diabetes mellitus, type II, with visual complications, 
began many years after active service, and was not caused by 
any incident of service including exposure to herbicides.


CONCLUSION OF LAW

Diabetes mellitus, type II, with visual complications, was 
not incurred in or aggravated by active military service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as it pertains to the veteran's claim.  

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran is seeking service connection for diabetes 
mellitus, type II, with visual complications.  He attributes 
this condition to his alleged inservice herbicide exposure 
(including Agent Orange).  For the reasons to be discussed 
below, the preponderance of the evidence indicates diabetes 
mellitus, type II, with visual complications, was not 
incurred during military service, and did not result from any 
inservice exposure to herbicides.

Historically, the veteran served on active duty from January 
1964 to October 1967, and from August 1971 to May 1980.  His 
inservice specialty was listed as a dentist's assistant. The 
veteran's service medical records are negative for any 
diagnosis of or treatment for diabetes mellitus or any 
chronic eye condition.  A discharge examination from his 
initial period of service, dated in September 1967, noted 
essentially normal findings throughout.  A treatment report, 
dated in November 1974, noted treatment for conjunctivitis in 
the right eye.  No follow-up treatment for this condition was 
indicated.  His final discharge examination, performed in May 
1980, noted unaided distance vision and near vision of 20/20, 
bilaterally.  

Following service, the veteran filed his present claim 
seeking service connection for diabetes mellitus, type II, 
with visual complications, in May 2002.  In support of his 
claim, VA and private medical treatment records, dated from 
1993 through 2003, were retrieved by the RO.  A private 
treatment report, dated in August 1996, noted that the 
veteran had been evaluated for problems with sensory 
alteration in his legs.  The report noted that recent 
electrophysiological testing demonstrated evidence of a 
severe peripheral neuropathy.  A chemistry profile, taken in 
May 2002, noted an abnormally high glucose reading.  A 
statement from a VA physician, dated in July 2002, noted that 
the veteran had been diagnosed with diabetes mellitus, that 
this condition was manageable by restricted diet only, and 
that the veteran had visual and cardiovascular complications 
as well as neuropathy to both hands and both legs secondary 
to this condition.  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).  
Service in the Republic of Vietnam means actual service in-
country in Vietnam from January 9, 1962 through May 7, 1975, 
and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2004). 

Military records indicate the veteran served aboard the USS 
Ranger off the shores of Vietnam between September 18, 1964 
and April 14, 1965.  In October 2002, the RO mailed a request 
to the Modern Military Branch, National Archives and Records 
Administration (NARA), in College Park, Maryland, requesting 
any record of the veteran going on liberty, leave, or being 
part of a special detail requiring off-ship duty in the 
Republic of Vietnam.  The letter also outlined the dates in 
which the USS Ranger was off the shores of Vietnam.  In 
response, the NARA provided copies of the Deck Logs for the 
USS Ranger, for the period from September 18, 1964 to April 
13, 1965.

However, there is no indication in these records that the 
veteran ever went ashore into the Republic of Vietnam.  In a 
1997 opinion, the VA General Counsel held that service on a 
deep water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, evidence of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  

The veteran has alleged, through statements and testimony 
before the RO, that he served as a litter bearer onboard a 
helicopter which traveled at night to an unknown city in 
Vietnam to pick up three wounded South Vietnamese soldiers 
for transportation back to the USS Ranger for medical 
treatment.  He was uncertain as to the date of this incident.  
He testified that one of the soldiers died from his wounds, 
and that the body, and the two surviving soldiers, were 
subsequently returned to Vietnam after three days.

In this case, there is no evidence indicating that the 
veteran served in Vietnam.  While veteran's service personnel 
records confirm that the veteran was deployed aboard the USS 
Ranger, which in turn was deployed in the waters of Vietnam, 
there was no indication that the ship ever docked in one of 
the ports of Vietnam.  Similarly, there is no competent 
evidence that the veteran was actually in the Republic of 
Vietnam or otherwise exposed to Agent Orange during active 
service.  A review of the Deck Logs for the USS Ranger, for 
the period from September 18, 1964 to April 13, 1965, shows 
that while the comings and goings of various individuals were 
recorded, there was no mention of any wounded South 
Vietnamese soldiers flown to the ship.  Moreover, the Board 
does not find the veteran's allegation of serving as a litter 
bearer onboard a helicopter traveling to and from the USS 
Ranger to pick up wounded soldiers  to be consistent with his 
inservice specialty of a dentist's assistant.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes, claimed 
as secondary to herbicide exposure.  The evidence of record 
does not establish that the veteran was exposed to herbicides 
during military service, and he did not incur diabetes 
mellitus or a chronic eye condition during military service, 
or for many years thereafter.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
that it must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121. 

The RO's June 2002 letter, the September 2003 statement of 
the case (SOC), and the March 2004 supplemental SOC, advised 
the veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertained to the claim.  He was specifically advised 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally, the documents advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Thus, the veteran was 
ultimately provided content complying notice and proper 
subsequent process.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letter, the SOC, and supplemental SOC, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Thus, the Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  The 
Board notes that the RO sought to confirm the veteran's 
allegation of inservice duty in Vietnam with its October 2002 
request to the Modern Military Branch, National Archives and 
Records Administration; however, the available records could 
not confirm his allegations.  The Board also notes that the 
veteran has been shown to have diabetes mellitus, type II, 
with visual complications, thus a VA examination is not 
warranted herein. 38 C.F.R. § 3.159(c)(4)(i).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim herein.  
  

ORDER

Service connection for diabetes mellitus, type II, with 
visual complications, including as due to exposure to 
herbicides, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


